Case 1:20-cv-03747-NRN Document 123 Filed 06/30/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-03747

KEVIN O’ROURKE, et al.,

Plaintiffs,

v.

DOMINION VOTING SYSTEMS INC., et al.,

Defendants.


         UNOPPOSED MOTION FOR EXTENSION OF TIME FOR PLAINTIFFS
               TO FILE RESPONSE TO MOTION FOR SANCTIONS
               FILED BY DEFENDANTS WHITMER AND BENSON


        COME NOW the Plaintiffs, by and through counsel, and hereby respectfully request that

the Court extend the time necessary to file a response to the motion for sanctions filed by

Defendants, GRETCHEN WHITMER (Ms. Whitmer) and JOCELYN BENSON (Ms. Benson),

by eight days, to allow counsel to file a response up to and including Thursday, July 8, 2021.

        As grounds therefore, undersigned counsel states as follows:

        1.     Plaintiffs’ counsels’ response to Ms. Whitmer and Ms. Benson’s motion for

sanctions is due on Wednesday, June 30, 2021.

        2.     However, due to the necessity of filing responses to similar motions filed by other

Defendants and the extraordinary pressive business, undersigned counsel is desirous of an eight

(8) day extension of time to file the necessary response up to and including Thursday, July 8,

2021.




                                                 3
Case 1:20-cv-03747-NRN Document 123 Filed 06/30/21 USDC Colorado Page 2 of 2




       3.      Undersigned counsel received an electronic message from Defendants’ counsel

indicating that Defendants would not oppose an extension to the response to their motion for

sanctions on June 20, 2021, however, no new response date had been discussed.

       4.      However, in light of the upcoming Independence Day holiday, Plaintiffs’ counsel

believes that an eight (8) day extension is reasonable, under the circumstances.

       WHEREFORE, the Plaintiffs, by and through counsel, hereby respectfully request that

the Court extend the time necessary to file a response to the motion for sanctions filed by

Defendants, Ms. Whitmer and Ms. Benson, by eight days, to allow counsel to file a response up

to and including Thursday, July 8, 2021.

       Respectfully submitted this 30th day of June, 2021.

                                                     PLAINTIFFS COUNSEL:

                                                     s/ Gary D. Fielder
                                                     Gary D. Fielder (CO 19757)
                                                     LAW OFFICE OF GARY FIELDER
                                                     1444 Stuart St.
                                                     Denver, CO 80204
                                                     (720) 306-0007
                                                     gary@fielderlaw.net




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on June 30th 2021, a copy of the foregoing
document was electronically filed with the Court using the CM/ECF system which will send
notification of such filing to all counsel of record.

s/ Gary D. Fielder
Gary D. Fielder (CO 19757)
1444 Stuart St.
Denver, CO 80204
(720)306-0007
gary@fielderlaw.net



                                                 3
